DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are under examination.

Drawings
Figures 1A-1F should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over deVilliers 982 (US20160377982A1, published 2016).
Regarding claims 1 and 12, deVilliers 982 teaches a method of patterning a substrate comprising depositing an overcoat over a relief pattern, filling openings in the relief pattern where the relief pattern is over a substrate and contains a solubility-shifting agent, activating the solubility-shifting agent and diffusing it into the overcoat without affecting the solubility of the relief pattern [claim 1, figures 1A-8A]. deVilliers 982 teaches that the diffusion is controllable and thus may be predetermined [claim 8]. deVilliers 982 teaches the relief pattern was formed using a photomask and exposure to light (which would commonly require a PAG in the art) to render a region soluble or insoluble [claim 1, 0004] and that both the relief pattern photoresist material and the overcoat material are photoresists [abstract] which would consist of photo deprotectable monomers with solubility thresholds. deVilliers 982 teaches subsequent development of the now soluble regions of the overcoat [abstract].  
deVilliers 982 does not explicitly teach the use of two solubility thresholds or two activation energies to prevent further solubility shifts in the relief pattern, but rather teaches the use of a solubility-neutralizing treatment [claim 1]. However, deVilliers 982 teaches that alternative embodiments may utilize specific solvents and materials to provide the same result without a separate freeze step [0026]. It would be obvious to a person of ordinary skill in the arts that the photoresist of the relief pattern has a higher solubility threshold (or activation energy) than the photoresist of the overcoat in regards to the developer in order to prevent the relief pattern from becoming soluble in the developer.  

Claims 2-7, 11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over deVilliers 982 (US20160377982A1, published 2016) as applied to claims 1 and 12 above, and further in view of deVilliers 878 (US20150294878A1, published 2015), Ohashi (US20150301449A1), and Aqad (CN104570601A).
Regarding claims 2-5, 13-14, and 16-18, deVilliers 982 does not teach the solubility shifting agent is a thermal acid generator (TAG). deVilliers 878 teaches a similar patterning method involving shifting the solubility of and overlying layer [fig 1-5] where the solubility shifting agent can be a TAG and that a PAG can act as a TAG [0038].  Ohashi teaches a photoresist composition with a second PAG different than the first [0060], which could allow for two mutually exclusive activation wavelengths or exposures. It would be obvious to a person of ordinary skill in the arts that using such two PAGs would result in a similar and expected pattern formation method. 
Regarding claims 6, 15, and 19, deVillier 982 teaches the use of a photo destructive base generator (quencher) [0015].
Regarding claim 7, Aqad teaches that a camphorsulfonic acid can be used as a photo decomposable quencher (photodestroyable quencher) [page 6].  It would be obvious to a person of ordinary skill in the arts that the use of a camphorsulfonic as the photo decomposable quencher would have expected and comparable results.
Regarding claim 11, deVilliers 878 teaches the use of tetramethylammonium hydroxide (TMAH) [0039], which is a commonly used developer in the arts.
Regarding claim 20, as described above, the material of the relief pattern would be expected to have a higher activation energy than that of the overcoat, and would thus have a higher contrast as well.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over deVilliers 982 (US20160377982A1, published 2016) as applied to claims 1 and 12 above, and further in view of deVilliers 016 (US20100130016A1, published 2010).
	Regarding claim 8, deVilliers 982 does not explicitly teach the use of a BARC as the overcoat. deVilliers 016 teaches a similar patterning method involving solubility shifting an overlying layer where the 2nd resist material (overcoat) may include a BARC [0069]. It would be obvious to a person of ordinary skill in the arts that the use of the BARC as the overcoat would result in an expected and comparable pattern, and may be beneficial if the BARC’s anti-reflective properties are required in subsequent processing steps.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over deVilliers 982 (US20160377982A1, published 2016) as applied to claims 1 and 12 above, and further in view of Malik (“Post-exposure bake temperature considerations for high activation energy resist systems”, published 2000) and Allen (US20050124774A1, published 2005).
Regarding claims 9-10, Malik teaches the use of tert-butyl acrylate for high activation energy resists [page 1], and Allen teaches the use of acetal groups in polymer for use in low activation energy photoresists [abstract].  It would be obvious to a person of ordinary skill in the arts that the use of these monomers as the relief pattern photoresist (high activation energy) and overcoat photoresist (low activation energy) would result in a comparable and expected pattern formation method.

Conclusion
No Claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20100047724 A1 teaches another freeze-less patterning method.  US 20170329229 A1 teaches a patterning method utilizing a photoresist composition sensitive to two different wavelengths of light.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Lee whose telephone number is (571)272-2261. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.N.L./               Examiner, Art Unit 1737       /DUANE SMITH/                                                                 Supervisory Patent Examiner, Art Unit 1737